Exhibit 10.1

Net Lease

1.  FUNDAMENTAL LEASE PROVISIONS AND
EXHIBITS                                                             DATE:  June
7, 2004

1.1   Fundamental Lease Provisions.

   Landlord:

Hibiscus Office Park, L.L.C.
1682 W. Hibiscus Blvd.
Melbourne, FL 32901

       Tenant:

The Goldfield Corp.
100 Rialto Place, Suite 500
Melbourne, FL  32901

Premises:
Address:

            
1684 W. Hibiscus Blvd.
Melbourne, FL   32901

Lease Term:   Seven (7) years

Annual Minimum Rent/Base Rent: $102,411.00 -  (not including 6% FL Sales Tax)

(The Annual minimum rent is subject to the cost of living adjustment pursuant to
Section 4.4 hereof and all additional rents, charges and assessments set forth
herein.)

Rentable Area:     7,586±   square feet  - (5,084 ± sq. ft. finished office in
1684 W. Hibiscus Bldg. and 2,401± sq. ft. 1678 W. Hibiscus Blvd. and 101± sq.
ft. atrium walk-through area finished office)

Permitted Use:  General office purposes

First Month's Minimum Rent: $10,822.06 - $8,534.25 (base rent) + $1,675.24 (CAM
- real estate taxes and insurance) = $10,209.49 Gross Rent Amount + 6% FL Sales
Tax of $612.57 = $10,822.06 Due upon Execution of the Lease.   

Security Deposit: $       0.00 

Estimated Date for Delivery of the Premises:  September 30, 2004

(The estimated date for delivery of the Premises is subject to the provisions of
Section 2.2 hereof)

1.2  Effect of Reference to a Fundamental Lease Provision.  Each reference in
the Lease to any of the Fundamental Lease Provisions contained in Section 1.1
shall be construed to incorporate all of the terms provided under each such
Fundamental Lease Provision.

1.3  Exhibits.  The exhibits listed in this Section and attached to this Lease
are hereby incorporated in and made a part of this Lease:

EXHIBIT "A" ---  Site Plan (to be attached)

EXHIBIT "B"  ---  Description of work to be performed by Landlord at Landlord's
expense.  (Tenant Improvements)

EXHIBIT "C" ---  Form of Addendum specifying commencement and expiration dates
of Lease Term.

EXHIBIT "D"  ---  Form of Addendum setting forth approved Space Plan, agreed
cost of construction for Tenant's Work and the method of payment.

EXHIBIT "E" --- Special Provisions

 

--------------------------------------------------------------------------------



EXHIBIT "F"---Environmental Clause and Agency Disclosure

Rules & Regulations

2.PREMISES AND TERM

2.1  Premises.  The Landlord hereby leases to the Tenant and the Tenant hires
and takes from the Landlord the premises (hereinafter referred to as "Premises")
located in the city of Melbourne, County of Brevard and State of Florida, shown
on the Site Plan  (Exhibit "A") extending to the exterior faces of all exterior
walls or to the line shown on the Site Plan where there is no wall or to the
center line of those walls separating the Premises from other leased Premises in
the Building, subject to and with the benefits of the terms, covenants,
conditions and provisions of this Lease, together with the appurtenances
specifically granted in this Lease, but reserving to the Landlord (i) the use of
(a) the exterior faces of all exterior walls, however, Landlord may not use the
exterior walls for advertising or marketing purposes by placing signs or other
advertising on the walls without the prior consent of Tenant, and (b) the roof;
and (ii) the right to install, maintain, use, repair and replace pipes, ducts,
conduits and wires through the Premises and serving the other parts of the
Building.

For the purposes of this Lease, the Premises shall be conclusively deemed to
consist of the number of square feet of Leased Area as set forth in Section 1.1
hereof.

2.2  Term.  The Term of this Lease shall commence on the earlier of (i) the
expiration of the final fifteen (15) day notice (the "Final Notice") given by
the Landlord to the Tenant informing the Tenant that the improvements to the
Premises as provided for in Section 3.1 hereof have been substantially
completed, or (ii) the day the Tenant commences its operations in the Premises,
and ending at noon at the end of the Lease Term, unless sooner terminated as
hereinafter provided.  Landlord shall use all reasonable efforts to deliver
possession of the Premises to the Tenant on or before the estimated date for
delivery of the Premises as set forth in Section 1.1 hereof.  However, if the
Landlord cannot deliver possession of the Premises for reasons beyond his
control on or before that date, this Lease shall not be void or voidable, nor
shall Landlord be liable to Tenant for any loss or damage resulting therefrom. 
When the commencement and expiration dates of the Lease Term have been
determined, the Landlord and the Tenant shall execute, acknowledge and deliver a
written Addendum to this Lease in the form attached hereto as Exhibit "C"
specifying the commencement and expiration dates of the Lease Term, that the
Tenant is in possession of the premises and is paying the Fixed Minimum Rent and
all other charges hereunder, and that the Tenant has no claims, defenses,
set-offs or counter-claims against the Landlord (or, if so, specifying the
nature and amount thereof).  Such statement, when so executed, acknowledged and
delivered, will be deemed to be incorporated in and become a part of this Lease.

If the premises are not ready for occupancy by the estimated date for delivery
(September 30, 2004), Landlord shall have an additional sixty (60) days to
complete the improvements (November 30, 2004).  If said improvements are not
completed by November 30, 2004, Tenant may, at its option, elect to cancel this
Lease and receive a return of its deposit paid herein.

2.3  Option to Renew.  Tenant shall have and is hereby granted five (5) options
to extend the term of this Lease for a period of three (3) years for each option
period upon the same covenants and conditions as herein provided, with, the
exception that the Base Rent (as defined in paragraph 1.1), Adjustment of Annual
Minimum Rent (as defined in paragraph 4.4), and Additional Assessments (as
defined in paragraph 4.5), shall be adjusted based on the adjustment of annual
minimum rent as stated in Section 4.4 of this Lease.  If Tenant shall elect to
exercise such option, it must do so by giving Landlord written notice at least
one hundred eighty (180) days prior to the expiration of the initial  term of
the Lease and prior to the expiration of each three (3) year option period
thereafter. 

3.CONSTRUCTION

3.1  Construction of Leasehold Improvements.  The Landlord shall, at its sole
cost and expense, improve the Premises as set forth in Exhibit "B" (Landlord's
Work).  Any improvements to the premises other than those set forth in Exhibit
"B" shall be constructed by the Landlord at the sole cost and expense of the
Tenant (Tenant's Work).

No later than five (5) working days after the execution of this Lease by the
Tenant: (i) Tenant shall approve a preliminary Space Plan for the premises, in
form acceptable to the Tenant and Landlord's Space Planner, drawn to a scale of
one-quarter inch (1/4") equals one (1) foot, or (ii) Landlord and Tenant, or
their representatives, shall meet together with Landlord's Space Planner for the
purpose of preparing a preliminary Space Plan for the Premises.   Within twenty
(20) working days from Landlord's receipt of the preliminary Space Plan,
Landlord shall prepare and furnish to Tenant an estimated cost of construction
of Tenant's Work, including in the estimate separate entries for labor, 
material and a supervisory fee.  No later than five (5) working days after
submission of Landlord's estimate of construction cost to Tenant, as set forth
above, Tenant shall either agree to the estimate and authorize Landlord to
proceed with the Work or furnish to Landlord specific objections to the
estimate.

 

--------------------------------------------------------------------------------



 

If Landlord and Tenant agree to Landlord's estimated construction cost for
Tenant's Work and to a final Space Plan, Landlord and Tenant shall execute an
Addendum to this Lease, in the form attached hereto as Exhibit "D",
incorporating into the Addendum the agreed-upon Space Plan for the Premises, and
setting forth the agreed cost of construction.

The agreed cost of construction of Tenant's Work shall be paid by Tenant and
Landlord as set forth in Exhibit "D" hereof.

3.2  Ownership Improvements.  All improvements to the Premises shall remain the
property of the Landlord.  In no event shall Tenant make any improvements or
alterations to the Premises, including the installation and removal of permanent
fixtures, without the prior written consent of Landlord.

4.RENT

4.1  Payment.   All Rent and other charges payable to the Landlord under any
provision of this Lease shall be paid to the Landlord, or as the Landlord may
otherwise designate, in lawful money of the United States at the address of the
Landlord or at such other place as the Landlord in writing may designate,
without any set-off or deduction whatsoever, and without any prior demand
therefor.  In addition to the payment of the Rent and other charges, the Tenant
shall also pay to the Landlord, at the time of payment of such Rent and other
charges, all sales, use or occupancy taxes payable by virtue of  any of such
payments.  Rent for any period during the term hereof which is for less that one
(1) month shall be prorated portion of the monthly installment.

4.2  Annual Minimum Rent.  The Tenant shall pay the Annual Minimum Rent, which
is subject to adjustments as hereinafter set forth, in equal monthly
installments in advance on the first day of each calendar month included in the
Lease Term.  The first monthly installment shall be paid on the signing of this
Lease if not previously delivered.  Tenant acknowledges that late payment by
Tenant to Landlord of Rent or other sums due hereunder will cause Landlord to
incur costs not contemplated by this Lease,  the exact amount of which would be
extremely difficult and impractical to ascertain.  Such costs include, but are
not limited to processing and accounting charges, the late charges which may be
imposed on Landlord by the terms of any Mortgage or Trust deed covering the
premises. 

 4.3  Late Rent Fees.  In the event any installment of Rent or any sum due
hereunder is not paid within five (5) days after such amount is due, Tenant
shall pay to Landlord as additional Rent a late charge equal to five percent
(5%) of each such installment or other sum, or Twenty-five Dollars ($25.00) per
month, whichever is greater.  A sum of Twenty-five Dollars ($25.00) will be paid
by Tenant to Landlord for each returned check, and Tenant shall pay a charge of
Seventy-five Dollars ($75.00) for preparation of a demand for delinquent rent.

4.4  Adjustment of Annual Minimum Rent.  During the Initial Lease Term, the
Annual Minimum Rent specified in Section 1.1 hereof (and the monthly
installments thereof) will be adjusted annually on each anniversary date of the
date of commencement of the Lease Term to increase the same by three percent
(3%) from the prior year's Annual Minimum Rent.  If Tenant exercises any renewal
options, the Annual Minimum, Rent specified in Section 1.1 hereof (and the
monthly installments thereof) will be adjusted for changes in the Consumer Price
Index on each anniversary of the commencement date of the Lease Term.  The term
"Index" means the U.S. Consumer Price Index, All Items, for all Urban Consumers
(1982-84=100), published by the United States Bureau of Labor Statistics or
other governmental agency then publishing the Index.  In the event the Price
Index ceases to utilize the January 88 average of 100 as the basis of
calculation, or if a substantial change is made in the term of number of items
included in the Index, then the Index shall be adjusted to a figure that would
have resulted had the change in the manner of computing the Index not been
effected.  In the event such Index (or successor or substitute index) is not
available, a reliable governmental or other nonpartisan publication evaluating
the information theretofore used to determine the Index shall be used.  The term
"Base Number" means most recently published Index Number immediately preceding
the commencement date of the Lease Term.  The term "Current Number Applicable to
a Lease Year" means the most recently published Index Number preceding the first
day of the Lease Year for which adjustment is made, if the latest Current Number
Applicable to a Lease Year exceeds the Base Number, then the Annual Minimum Rent
shall be increased to an amount which is the product obtained by multiplying the
Annual Minimum Rent set fourth in Section 1.1 of this Lease by a fraction, the
numerator of which fraction is the current Number Applicable to any Lease Year
and the denominator of which fraction is the Base Number.

Notwithstanding the foregoing during any renewal term, annual rental adjustments
will not be less than three (3%) percent annually or more than five (5%) percent
annually.

 

--------------------------------------------------------------------------------



 

4.5  Additional Assessments.  It is understood that, in addition to the Annual
Minimum Rent and Adjustment of Annual Minimum Rent, Tenant shall pay to Landlord
as Additional Rent its prorated share of all taxes, assessments, insurance
premiums, operating charges, maintenance charges, and any other charges, costs
and expenses which arise from the ownership, occupancy or use of the Parcel, or
any part thereof, including the maintenance of air conditioning equipment, but
excluding the maintenance of exterior walls, roof areas and the structural
integrity of buildings located upon the Parcel, which maintenance shall be the
responsibility of Landlord.

Tenant shall pay their pro-rata share of operating expenses (real estate taxes,
insurance and common area maintenance).  Common area maintenance shall be
defined as maintenance, garbage collection, site lighting, property management. 
Landlord estimates operating expenses to be $2.65 per square foot per year or
$1,675.24  per month.  Tenant shall also be responsible to pay the Florida State
sales tax.  Tenant shall have a continuing right to review, copy, and audit all
documents and information pertaining to operating expenses and real estate taxes
for the Project/Building.  The CAM, real estate taxes and building insurance
shall be adjusted annually after the first year of occupancy based on actual
cost.

For the purposes of this Lease, the term "Parcel" shall mean the contiguous
property set forth in Exhibit "A" together with all site improvements located or
to be located thereon.

The Tenant Agrees to pay the Additional Assessments, as set forth above, in
monthly payments in advance during the Term of this Lease as may be estimated by
the Landlord. At the end of each calendar year, the Landlord shall advise the
Tenant of the Tenant's share of the Additional Assessments payable for such
calendar year as computed based upon the cost thereof to the Landlord.  If there
shall  have been an underpayment by the Tenant, the Tenant shall pay the
difference within ten (10) days: if there shall have been an overpayment by the
Tenant, the Tenant shall be given a credit towards the next due payment of its
share of the Additional Assessment.

At the end of each calendar year, the Tenant shall have the right to require
Landlord to substantiate, by written itemization, Landlord's computation of
Tenant's Additional Assessments.  Landlord shall furnish such an itemization to
Tenant within thirty (30) days from receipt of Tenants written request for
itemization.

4.6  Security Deposit.    N/A

Landlord and Tenant agree that Landlord's Leasing Agent shall be entitled to
immediately endorse and cash Tenant's Rent Check accompanying this Lease.  It is
further agreed and understood that such action shall not guarantee acceptance of
this Lease by Landlord, but in the event Landlord does not accept this Lease,
the Deposit shall be refunded in full to Tenant.

5.UTILITY SERVICES

5.1  Water and Other Utilities.  The Landlord shall cause the necessary mains,
conduits and other facilities to be provided to supply water, sanitary sewer
services and electricity into the Premises.  Landlord shall also provide a
dumpster(s) for refuse collection.  The Tenant shall pay directly all charges
for electric, telephone and any other utilities used or consumed in the Premises
which are separately metered to the Premises.  Tenant shall pay to Landlord on a
monthly basis in advance Tenant's prorated share of the water and sewer and
refuse collection charges for the Building as may be estimated by the Landlord. 
This charge shall be Additional Rent under the Lease.  In the event that Tenant
shall fail or refuse to pay any utility charges individually metered to Tenant,
the Landlord may but shall not be obligated to, pay such charges, and Tenant
shall reimburse the Landlord on demand.  If Tenant uses water or produces refuse
in excess of normal office/warehouse use, Landlord, in its discretion, may
allocate Tenant the increased cost for such services as measured or estimated by
Landlord, and Tenant shall pay Landlord, on demand, any increased cost so
measured or estimated.

6.INSURANCE

6.1  Insurance to be Maintained by Tenant.  Tenant shall maintain, at Tenant's
expense, with companies acceptable to Landlord during the term of this Lease
liability Insurance in the form of a Combined Single Limit Bodily Injury and
Property Damage Insurance Policy insuring Landlord and Tenant against any
liability arising out of the use, occupancy or maintenance of the Premises in an
amount not less than Two Million Dollars ($2,000,000.00) per occurrence.
Landlord will not carry Insurance on Tenant's property .  Tenant shall furnish
Landlord with a certificate of all insurance policies required by this Lease
evidencing the existence and amounts of such insurance with loss payable clauses
satisfactory to Landlord prior to accepting occupancy of the Premises.  Renewals
of such policies shall  be deposited with the Landlord prior to the expiration
of the term of such coverage.  If the Tenant fails to comply with such
requirement, the Landlord may but shall not be obligated to, obtain such
insurance and keep the same in effect, and Tenant shall pay Landlord the premium
cost thereof upon demand.

 

--------------------------------------------------------------------------------



 

6.2  Insurance to be Maintained by Landlord.  Landlord shall obtain and keep in
force during the term of this Lease, the following policies of insurance with
loss payable to Landlord: (i) a policy of Combined Single Limit Bodily Injury
and Property Damage Insurance, insuring Landlord, but not Tenant, against any
liability arising out of the ownership, use, occupancy or maintenance of the
Parcel in an amount not less than Two Million Dollars ($2,000,000.00) per
occurrence; (ii) a policy or policies of insurance covering loss or damage to
the Parcel, but not Tenant's inventory, fixtures, furniture and equipment, in an
amount not to exceed the full replacement value thereof, as the same exists from
time to time, providing protection against all perils included within the
classification of fire, extended coverage, vandalism, malicious mischief,
special extended perils ("all risk" as such term is used in the insurance
industry) and plate glass insurance; (iii) a policy of rental value insurance in
an amount not less than one (1) year's gross rentals for all tenants occupying
any portion of the parcel; and (iv) any other insurance the Landlord deems
necessary.  The cost of the above referenced insurance to be maintained by
Landlord shall be considered an Additional Assessment of which the Tenant shall
pay its prorated share pursuant to Section 4.5 hereof.

6.3  Waiver of Subrogation.  As long as their respective insurers so permit,
Landlord and Tenant hereby mutually waive their respective rights of recovery
against each other for any loss incurred by fire, extended coverage and other
property insurance policies existing for the benefit of the respective parties. 
Each party shall obtain any special endorsements, if required by their insurer,
to evidence compliance with the aforementioned waiver.

7.TENANT'S ADDITIONAL COVENANTS

7.1  Affirmative Covenants.  The Tenant covenants, at its own expense, at all
times during the Lease Term:

7.1.1.      To perform promptly all of the obligations of the Tenant set forth
in this Lease and in the Exhibits and Addenda attached hereto, and to pay when
due the Rent and all other charges and Assessments which are to be paid by the
Tenant.

7.1.2       To use the Premises only for the Permitted Use and to abide by and
conform to all use restrictions set forth in the certificate of occupancy issued
for the Premises, in the Declaration of Covenants, Conditions and Restrictions
and Reservation of Easements, the mortgages filed of record encumbering the
Premises, and all other  laws, orders, permits, rules and regulations of any
governmental authority claiming jurisdiction over the Premises.

7.1.3       To keep the Premises, including equipment, facilities and fixtures
therein, clean, neat and in good order, repair and condition.

7.1.4       To keep the Premises equipped with all safety appliances required by
and to comply with any law, ordinance, order or regulation of any governmental
authority or board of fire underwriters having jurisdiction.

7.1.5       To defend and hold the Landlord harmless and indemnified from all
injury, loss, claims or damage (including attorneys' fees and disbursements) to
any person or property arising from or related to or connected with the use or
occupancy of the Premises, the conduct or operation of the Tenant's business, or
the Tenant's work at the Premises and caused by the Tenant or the Tenant's
agent, employees or guests.  Should Landlord be named as a defendant in any suit
brought against Tenant in connection with or arising out of Tenant's occupancy
of the Premises, Tenant shall pay to Landlord its costs and expenses incurred in
such suit, including reasonable attorneys' fees to the extent of Tenant's
insurance coverage as described in Section 6.1 above.

7.1.6       To permit the Landlords' agents, upon prior twenty-four (24) hour
notice, to enter upon the Premises at all reasonable times to examine same and
to make repairs, alterations, improvements or additions to the Premises or in
the Building without the same constituting an eviction of the Tenant, in whole
or in part, and all rents shall in no way abate while such repairs, alterations,
improvements or additions are being made by reason of loss or interruption of
business of the Tenant because of the prosecution of any such work.  The
Landlord or the Landlord's agents shall also have the right to enter upon the
Premises, upon prior twenty-four (24) hour notice, at reasonable times to show
them to prospective mortgagees or purchasers of the Building.  During the ninety
(90) days prior to the expiration of the term of this Lease, the Landlord may
show the Premises to prospective tenants, and the Landlord may also place upon
the Premises the usual notices "For Rent", which notices the Tenant shall permit
to remain thereon without molestation.  If, during the last month of the Term,
the Tenant shall have moved all or substantially all of the Tenant's property
therefrom, the Landlord may immediately enter and alter, renovate and redecorate
the Premises without elimination or abatement of rent, or additional rent or
other compensation, and such action shall have no effect upon this Lease.

7.1.7       To pay on demand all of Landlord's expenses incurred in enforcing
the obligations of the Tenant under this Lease or incurring any default by the
Tenant under this Lease.

--------------------------------------------------------------------------------



7.1.8       Forthwith to cause to be discharged of record (by payment, bond
order of a court of competent jurisdiction or otherwise) any mechanic's lien at
any time filed against the Premises for any work, labor, services or materials
claimed to have been performed at or furnished to the Premises at the request of
and on behalf of the Tenant or anyone holding the premises through or under the
Tenant.  If the Tenant shall fail to cause such lien to be discharged upon
demand, then, in addition to any other right or remedy of the Landlord, the
Landlord may, but shall not be obligated to, discharge the same by paying the
amount claimed to be due or by bonding or other proceeding deemed appropriated
by the Landlord and the amount so paid by the Landlord and all costs and
expenses, including reasonable attorneys' fees, incurred by the Landlord in
procuring the discharge of such lien, shall be deemed to be an Additional
Assessment.  The Landlord's estate in the Premises shall not be subject to any
Additional Assessment.  The Landlord's estate in the Premises shall not be
subject to any lien or liability under the Lien Laws of the State of Florida.

7.1.9       Upon the expiration or other termination of the Lease Term, to quit
and surrender to the Landlord the Premises, broom cleaned, in good order and
condition, ordinary wear and tear excepted, and at the Tenant's expense, to
remove all property of the Tenant, to repair all damages to the Premises caused
by such removal, and to restore the Premises to the condition in which they were
prior to the installation of the articles so removed.  All property not so
removed shall be deemed to have been abandoned by the Tenant and may be retained
or disposed of by the Landlord, as the Landlord shall desire.

7.1.10     To remain fully obligated under this Lease, notwithstanding any
assignment or sublease or any indulgence granted by the Landlord to the Tenant
or to any assignee or subtenant.

7.1.11     To fully understand and agree that the Landlord shall not be liable
except for negligence or willful act for any loss or damage to the Tenant's
business or personal property arising out of but not limited to the following
causes: hurricanes, excessive rain, roofing defects, bursting of pipes, fire,
windstorm, malfunction of sewer or water system, interruption of utility
services, or any act or omission of Landlord or any of Landlord's agents on or
about the Premises.

7.1.12     To keep the Premises free from all rubbish, dirt and debris, and to
deposit all trash in trash receptacles to be furnished by Landlord at designated
locations with the Command Area.  The Tenant understands that boxes and trash
shall not be stacked outside of the Premises and/or on any abutting roadway.

7.1.13     To furnish to the Landlord any documentation requested by Landlord to
show the status of this Lease.  Any reasonable changes to this Lease required by
any Mortgagee of the Landlord to satisfy the requirements for the financing or
refinancing of the project wherein the Premises are located, unless they
materially alter the term and conditions of this Lease, shall be agreed to and
complied with by the Landlord and the Tenant.

7.1.14  To maintain throughout the term of this Lease a sign with Tenant's name
and logo thereon at or near the front entrance to the Premises at a place
designated by Landlord and paid for by the Tenant. Such sign shall be of a size,
design, material and specification as shall meet the standards and criteria of
Landlord.  No sign shall be permitted  to be placed upon any window area or door
without Landlord's approval.  The written consent and approval of Landlord shall
be obtained prior to the installation of any sign.  A sign for which the written
approval of Landlord has not been obtained may be removed by Landlord at
Landlord's discretion.  Tenant shall receive the top thirty (30%) percent of the
signage area on Hibiscus Boulevard road marquee sign in front of 1678 W.
Hibiscus Boulevard.

7.2  Negative Covenants.  Tenant covenants at all times during the Lease Term
and such further time as the Tenant occupied the Premises, or any part thereof:

7.2.1  Not to injure, overload, deface or otherwise harm the Premises or any
part thereof or any equipment or installation therein; nor commit any waste or
nuisance; nor permit the emission of any objectionable noise or odor; nor burn
any trash or refuse in or about the Premises; nor make any illegal use of the
Premises, or any part thereof or from time to time; nor park any vehicles so as
to interfere with the use of driveways, walks, roadways, highways, streets or
parking areas.

7.2.2  Not to make any alterations or additions to the Premises or to the
Building, nor permit the making of any holes in the walls, ceilings or floors
thereof.  All alterations or improvements to the Premises shall be made by
Landlord at Tenant's expense, unless Landlord and Tenant shall otherwise agree
in writing.

--------------------------------------------------------------------------------



8.ASSIGNMENT, SUBLETTING AND ENCUMBRANCE.

8.1  Landlord's Consent Required.  Tenant shall not assign, transfer, mortgage,
pledge, hypothecate or encumber this Lease or any interest therein, nor sublet
the Premises or any part thereof without the prior written consent of Landlord,
which consent shall not be unreasonably withheld.

8.2  Tenant's Application (Assignment and Sublease).  In the event that Tenant
desires at any time to assign this Lease or to sublet the Premises or any
portion thereof, Tenant shall submit to Landlord, in writing, at least thirty
(30) days prior to the proposed effective date of the assignment or sublease;
(i) a Notice of Intention to Assign or Sublease, setting forth the proposed
effective date, which shall be no less that thirty (30) nor more then ninety
(90) days after sending of such notice; (ii) the name of the proposed subtenant
or assignee; (iii) the nature of the proposed subtenant's or assignee's business
to be carried on in the Premises; (iv) the terms and provisions of the proposed
sublease or assignment; and (v) a current, audited financial statement of the
proposed subtenant or assignee; and (vi) such additional information concerning
the proposed assignment or sublease and proposed assignee or subtenant as the
Landlord may reasonably request.

8.3  Landlord's Options to Terminate.  Upon receipt from Tenant of a Notice of
Intention to Assign or Sublease the entire building, Landlord shall have the
right to terminate this lease and relet the Premises, such right to be exercised
by giving notice to Tenant within thirty (30) days after receipt of Tenant's
Notice of Intention to Assign or Sublease.  If such Notice of Termination is
given by Landlord, it shall serve to cancel and terminate this Lease with
respect to the Premises; provided, however, that no termination of this Lease
with respect to the premises shall become effective without the prior written
consent of the holder of any First Mortgage or Deed of Trust encumbering the
Premises.

8.4  The granting of permission for Tenant to assign or sublease the Premises on
any one or more occasions shall not constitute ipso facto waiver of the
requirement imposed hereby that the written consent of the Landlord be obtained
for any subsequent or other assignment or subletting, and the acceptance of rent
checks and the negotiation of same, or the acceptance of rent payments in any
other fashion, from any assignee or subtenant, whether or not Landlord had
knowledge of the assignment or sublease under which assignee or subtenant
claims, shall not contribute ipso facto consent by Landlord to such assignment
or sublease or constitute a waiver of the restrictions upon assignment and
subletting imposed in this section.

9.DESTRUCTION AND CONDEMNATION

9.1  Fire or Other Casualty.  In the event of (i) a partial destruction of the
Premises or the Building during the Lease Term which requires repairs to either
the Premises or the Building, or (ii) the Premises or the Building being
declared unsafe or unfit for occupancy by any authorized public authority for
any reason other than Tenant's act, use or occupation, which declaration
requires repairs to either the Premises or Building, Landlord may elect to
commence repairs within twenty (20) days thereof, but partial destruction shall
in no way annul or void this Lease, except that Tenant shall be entitled to a
proportionate reduction of Rent while such repairs are being made.  The
proportionate reduction is to be based upon the extent to which the making of
repairs shall interfere with the business carried on by Tenant in the
Premises.   Landlord agrees to proceed in good faith to complete any and all
repairs it commences within sixty (60) days of commencement.  If the repairs are
not of a nature which can be completed with in sixty (60) days, Landlord and
Tenant shall agree upon a reasonable schedule for completion of the repairs.  If
the repairs are anticipated to take more than sixty (60) days and the Landlord
and Tenant do not agree on a schedule for completion, within twenty days of the
date of occurrence of the damage or destruction (the "Schedule Determination
Period"), then either Landlord or Tenant shall have the right to terminate this
Lease by providing the other with ten (10) days prior written notice within five
(5) days of the expiration of the Schedule Determination Period.  In the event
that Landlord does not elect to commence repairs within twenty (20) days, or
repairs cannot be made under current laws and regulations, either party may
terminate this Lease upon ten (10) days written notice.  A total destruction,
including any destruction required by any authorized public authority, of either
the Premises or the Building, shall terminate this Lease.  Landlord shall not be
required to repair any property installed in the Premises by Tenant nor to
repair any portion of the Premises for which insurance proceeds are not paid to
Landlord.  To the extent Landlord receives insurance proceeds to cover all or a
portion of the rent which would have been due from Tenant, the amount of rent
due from Tenant shall be reduced by the amount of such insurance proceeds paid
that are allocable to the Premises leased hereunder during the time period such
insurance proceeds are paid to Landlord.  Nothing in Section 9.1 shall authorize
abatement or reduction of rent because of total or partial destruction arising
out of the willful acts of omission or commission by Tenant.

 

--------------------------------------------------------------------------------



 

9.2  Condemnation.  If any part of the Premises shall be taken or condemned for
a public or quasipublic use, and a part thereof remains which is susceptible of
occupation hereunder, this Lease shall, as to the part so taken, terminate as of
the date title shall vest in a condemnor, and the Rent payable hereunder shall
be adjusted so that the Tenant shall be required to pay for the remainder of the
Term only such portion of such Rent as the number of square feet in the part
remaining after the thereupon terminate.  

Notwithstanding anything herein to the contrary, Tenant may elect to terminate
this lease in the event of condemnation upon sixty (60) days written notice to
Landlord.

10.DEFAULTS AND REMEDIES

10.1 Events of Default.  The following events shall be deemed to be events of
default by Tenant under this Lease:  (i) Tenant shall fail to pay any rent or
any other sums of money due hereunder and such failure shall continue for a
period of ten (10) days after the date such sum is due;  (ii) Tenant shall fail
to comply with any provisions of this Lease or any other agreement between
Landlord and Tenant, all of which terms, provisions and covenants shall be
deemed material; (iii) the leasehold hereunder demised shall be taken on
execution or other process of law in any action against Tenant; (iv) Tenant
shall fail to promptly move into, take possession of, and operate its business
on the premises when the Premises are ready for occupancy or shall cease to do
business in or abandon any substantial portion of the Premises; (v) Tenant shall
become insolvent or unable to pay its debts as they become due, or Tenant
notifies Landlord that it anticipates either condition; (iv) Tenant takes any
action to, or notifies Landlord that Tenant intends to file a petition under any
section or chapter of the National Bankruptcy Act, as amended, or under any
similar law or statute of the United States or any state thereof, or a petition
shall be filed against Tenant under any such statute or Tenant or any creditor
of Tenant notifies Landlord that it knows such a petition will be filed or
tenant notifies Landlord that it expects such a petition to be filed; or (vii) a
receiver or trustee shall be appointed for Tenant's leasehold interest in the
Premises or for all or a substantial part of the assets of Tenant.

10.2  Remedies.  In the event of any default or breach by Tenant, and if such
breach is a non-monetary breach shall have continued for a period of fifteen
(15) days after the Landlord shall have given written notice by certified or
registered mail to the Tenant at its office address set forth in Section 1.1
hereof, then, in such event, Landlord shall have the option to pursue any one or
more of the following remedies:

10.2.1  Landlord shall have the right to cancel and terminate this Lease and
dispossess Tenant.

10.2.2  Landlord shall have the right without terminating or canceling this
Lease to declare all amounts and rents due under this Lease for the remainder of
the existing term (or any applicable extension or renewal thereof) to be
immediately due and payable, and thereupon all rents and other charges due
hereunder to the end of the initial term or any renewal term, if applicable,
shall be accelerated, provided, however, if Landlord elects to accelerate the
rental payments, Landlord shall have a duty to use its good faith efforts to
mitigate its damages..

10.2.3  Landlord may elect to enter and repossess the Premises and relet the
Premises for Tenant's account, holding Tenant liable in damages for all expenses
incurred in any such reletting and for any difference between the amount of rent
received from such reletting and that due and payable under the terms of this
Lease.

10.2.4  Landlord may enter upon the Premises and do whatever Tenant is obligated
to do under the terms of this Lease (and Tenant agrees to reimburse Landlord on
demand for any expenses which Landlord may incur in effecting compliance with
Tenant's obligations under this Lease and Tenant further agrees that Landlord
shall not be liable for any damages resulting to the Tenant from such action.)

10.2.5  All such remedies of Landlord shall be cumulative, and, in addition,
Landlord may pursue any other remedies that may be permitted by law or in
equity.  Forbearance by Landlord to enforce one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to be a
waiver of such default.

10.2.6  In addition to the specific remedy or remedies elected by Landlord in
the event of Tenant's default, Landlord shall be entitled to recover from Tenant
all damages incurred by Landlord by reason of Tenant's default, including, but
not limited to, the cost of recovering possession of the Premises; expenses of
reletting; all court costs and reasonable attorney's fees; and that portion of
the leasing commission paid by Landlord and applicable to the unexpired term of
this Lease.  Unpaid installments of rent or other sums shall bear interest from
the date due at the lesser of 15% per annum or the maximum lawful rate.

10.2.7  This Section 10.2 shall be enforceable to the maximum extend not
prohibited by applicable law, and the unenforceability of any portion hereof
shall not thereby render unenforceable any other portion.

10.3  Abandonment of Premises.  Landlord and Tenant agree that for the purposes
of this Section 10 abandonment of the demised premises shall have occurred if
(i) the Landlord reasonable believes that the Tenant has been absent from the
demised premises for a period of thirty (30) consecutive days, and (ii) the rent
is not current and (iii) ten (10) days has elapsed since service of three (3)
day notice in writing by Landlord upon Tenant requiring payment of rent or the
possession of the Premises.

10.4 Holdover by Tenant.  If Tenant should remain in possession of the Premises
after the expiration of the Lease Term and without executing a new lease, then
such holding over shall be construed as a tenancy at sufferance at an Annual
Minimum Rent DOUBLE that set forth in Section 1.1 hereof, and subject to all
other conditions, provisions and obligations of this Lease insofar as the same
are applicable to a tenancy at sufferance.

--------------------------------------------------------------------------------



 

10.5  Landlord's Right to Cure Defaults.  The Landlord may, but shall not be
obligated to cure at any time, without notice, any default by the Tenant under
this Lease; and, whenever the Landlord so elects, all costs and expenses
incurred by the Landlord in curing such default, including, without limitation,
reasonable attorney's fees, together with interest on the amount of costs and
expenses so incurred at the lesser of 15%  per annum or the then maximum lawful
rate shall be paid by the Tenant to the Landlord on demand and shall be
recoverable as an Additional Assessment.

10.6  Waiver.  The waiver by Landlord of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any other or
any subsequent or continuing breach of the same or any other term, covenant or
condition herein contained.  The subsequent acceptance of Rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant or condition of this Lease, other that the failure of Tenant
to pay the particular rental so accepted, regardless of Landlord's knowledge of
such preceding breach at the time of acceptance of such Rent.

11.  MISCELLANEOUS PROVISIONS

11.1  Notices.  Any notice or demand from the Landlord to the Tenant or from the
Tenant to the Landlord shall be in writing and shall be deemed duly delivered if
mailed by registered or certified mail, return receipt requested, addressed, if
to the Tenant, at the address of the Tenant or such other address as the Tenant
shall have last designated by written notice to the Landlord: if to the
Landlord, at the address of the Landlord or such other address as the Landlord
shall have last designated by written notice to the Tenant.  Notices shall be
deemed delivered when mailed in the manner prescribed above.

11.2  Estoppel Certificates.  The Tenant agrees that it will within ten (10)
days following written notice by the Landlord, execute, acknowledge and deliver
to the Landlord a statement in writing certifying that this Lease is unmodified
and in full force and effect (or if there have been any modifications, that the
same is in full force and effect as modified, stating the modifications) and the
dates to which the Rent and all other payments due hereunder from the Tenant
have been paid in advance, if any, and stating whether or not, to the best
knowledge of the Tenant, the Landlord is in default in the performance of any
covenant , agreement or condition contained in this Lease and, if so, specifying
each such default.  The failure of the Tenant to execute, acknowledge and
deliver to the Landlord a statement in accordance with the provisions of this
Section will constitute a breach of this Lease by the Tenant.

11.3  Applicable Law and Construction.  The laws of the State of Florida shall
govern the validity, performance and enforcement of this Lease.  The covenants
and undertaking contained herein are independent, not dependent covenants, and
the invalidity or unenforceability of any provision of this Lease shall not
affect or impair any other provision.  All negotiations, considerations,
representations and understandings between the parties are incorporated in this
Lease.  The headings of the several articles and sections contained herein are
for convenience and do not define, limit or construe the contents of such
articles or sections.

11.4   Subordination.

11.4.1  This Lease is subject and subordinate to any ground lease, mortgage,
deed or trust, or any  other hypothecation for security now or hereafter placed
upon the real property, of which the premises are a part, and to any and all
advances made on the security thereof, and to all renewals, modifications,
consolidations, replacements and extensions thereof.  In confirmation of such
subordination, the Tenant shall promptly execute any certificate that the
Landlord may request.  

11.4.2  At the option of the Landlord, or any successor Landlord or the holder
of any mortgage affecting the Premises, the Tenant agrees that neither the
foreclosure of a mortgage affecting the Premises nor the institution of any
suit, action, summary or other proceeding against the Landlord herein, or any
successor Landlord, or any foreclosure proceeding brought by the holder of any
such mortgage to recover possession of such property shall, by operation of law
or otherwise, result in the cancellation or termination of this Lease or the
applications of Tenant hereunder, and upon the request of any such Landlord,
successor Landlord or the holder of such mortgage, Tenant covenants and agrees
to execute an instrument in writing satisfactory to such Landlord, successor
Landlord, or to the holder of such mortgage, or to the purchaser of the
mortgaged premises in foreclosure, whereby Tenant attorns to such successor in
interest.  No mortgagee or purchaser at foreclosure sale shall be liable to
Tenant or subject to offsets or defenses arising as a result of acts or
omissions of a prior owner.

--------------------------------------------------------------------------------



 

11.5  Landlord's Liability.  The liability under this Lease of Landlord shall be
limited to Two Million and NO/100 Dollars ($2,000,000.00); and Tenant, its
successors and assigns, hereby waive all rights to proceed individually against
any of Landlord's partners, officers, directors or shareholders.  The term
"Landlord, as used in this Section, shall mean only the owner or owners at the
time in question of the fee simple title or its interest in a ground lease of
the Premises, and in the event of any transfer of such title or interest
Landlord (and in case of any subsequent transfers, and then grantor) shall be
relieved from and after the date of such transfer of all liability with respect
to Landlord's obligations under this Lease, provided that any funds in the hands
of Landlord (or the then grantor at the time of such transfer) in which Tenant
has an interest, shall be delivered to the grantee.  The obligations to be
performed by Landlord shall, subject to the foregoing, be binding on Landlord's
successors and assigns only during their respective periods of ownership, and no
successor Landlord shall have liability to Tenant with respect to defaults
hereunder occasioned by the acts or omissions of any predecessor Landlord.

11.6  No Oral Changes.  This Lease shall not be changed or terminated orally,
but only upon an agreement in writing signed by the parties hereto.

11.7  No Representation by Landlord.  The Landlord or the Landlord's agents have
made no representations, warranties or promises with respect to the Premises or
the Building, except as herein expressly set forth.  This Lease specifically
supersedes any prior written or oral communications between Landlord and Tenant
or any of their agents.

11.8  Parking.  The Tenant shall be entitled to park in common with other
tenants of Landlord.  Tenant agrees not to overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities. 

At the current time no parking spaces are assigned, however, if Landlord does
designate parking spaces in the future, Tenant shall be assigned a sufficient
number of spaces to accommodate its employees as well as a reasonable number of
guest spaces in the immediate vicinity of the leases premises. 

11.9  Recording of Lease.  This Lease shall not be recorded by the Tenant. 
However, it may be recorded by Landlord at Landlord's option.  If this Lease is
recorded by the Tenant without the written consent of the Landlord, then this
Lease may, at any time without notice and whenever the Landlord so elects, be
declared by Landlord null and void.

11.10  Joint Obligation.  If there is more than one tenant, the obligations
hereunder imposed upon Tenant shall be joint and several.

11.11  Time.  Time is of the essence of this Lease and each and all of its
provisions in which performance is a factor.

11.12  Quiet Possession.  Upon Tenant paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant's part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the entire term hereof.

11.13  Special Provisions. 

11.13.1 Special Provisions. Special provisions of this Lease are attached hereto
and made a part hereof as Exhibit "E".  If none, so state in the following
space  ______________________.

11.14  Premises to be Maintained. Landlord will maintain buildings and grounds
in a manner consistent with current standards at the Property. 

IN WITNESS WHEREOF, the Landlord and the Tenant have hereunto executed this
Lease as of the day and year first above written.  Individuals signing on behalf
of a principal warrant that they have the authority to bind their principals. 
This Lease shall be binding upon the undersigned, and the successors, heirs,
executors and administrators of the undersigned, and shall insure to the benefit
of the Landlord, and its successors and assigns.

 

--------------------------------------------------------------------------------



SIGNED, SEALED AND DELIVERED IN THE PRESENCE OF:

LANDLORD:

HIBISCUS OFFICE PARK, L.L.C., a Florida limited liability company

 

BY:                          /s/ Hugh M. Evans,
Jr.                                                                        
NAME:                    Hugh M. Evans,
Jr.                                                                             
TITLE:                     Member
                                                                                               

 

TENANT:

THE GOLDFIELD CORP.

BY:                          /s/ John H. Sottile                               
                                                 
NAME:                    John H.
Sottile                                                                                     
TITLE:                    
President                                                                                             

 

 

 

 

 

 

 